Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 1 of 25 Page ID #:720




 1     Mark B. Chassman (CA Bar No. 119619)
 2     Email: mchassman@chassmanseelig.com
       CHASSMAN & SEELIG LLP
 3
       11766 Wilshire Boulevard, Suite 270
 4     Los Angeles, CA 90025
       Telephone: (310) 929-7192
 5
       Fax: (310) 929-7627
 6
       Sarah A. Pfeiffer (CA Bar No. 278205)
 7
       Email: sap@msf-law.com
 8     Seth H. Ostrow (pro hac vice)
       Email: sho@msf-law.com
 9
       MEISTER SEELIG & FEIN LLP
10     125 Park Avenue, 7th Floor
       New York, NY 10017
11
       Telephone: (212) 655-3500
12     Fax: (646) 539-3649
13
       Attorneys for Plaintiff Tissue Anchor
14     Innovations, LLC
15

16
                           UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18
      Tissue Anchor Innovations, LLC,                Case No.: 8:19-CV-00791-JVS-ADS
19
                      Plaintiff,                     PLAINTIFF’S OPENING CLAIM
20                                                   CONSTRUCTION BRIEF
            vs.
21                                                   Complaint Filed: April 30, 2019
      Fountain Valley Regional Hospital and          Discovery Cut-Off: June 29, 2020
22    Medical Center, Los Alamitos Medical           Pretrial Conference: Dec. 21, 2020
      Center, and Boston Scientific Corporation,     Trial Date: Jan. 26, 2021
23
                      Defendants.
24

25

26

27

28


            PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 2 of 25 Page ID #:721




 1                                               TABLE OF CONTENTS
 2    TABLE OF AUTHORITIES ..................................................................................... ii
 3      I.    INTRODUCTION ........................................................................................... 1
 4     II.    BACKGROUND ............................................................................................. 2
 5            A. Procedural History...................................................................................... 2
 6            B. The ’190 Patent .......................................................................................... 3
 7            C. Claims ......................................................................................................... 4
 8            D. The ’190 Patent Prosecution History ......................................................... 5
 9            E. Person of Ordinary Skill in the Art ............................................................ 6
10    III.    CLAIM CONSTRUCTION LEGAL STANDARDS ..................................... 6
11    IV.     AGREED CONSTRUCTIONS....................................................................... 9
12     V.     TAI’S PROPOSED CONSTRUCTIONS OF DISPUTED TERMS .............. 9
13            A. “said anchor . . . ” ....................................................................................... 9
14            B. “barb end and a barb with a tip shaped to penetrate soft tissue” ............. 12
15            C. “a plunger slidably positioned in said housing”....................................... 13
16            D. “plunger” .................................................................................................. 16
17            E. “said anchor being advanced away from said housing upon operation of
18                said plunger” ............................................................................................ 18
19            F. “upon operation of said plunger” ............................................................. 18
20    VI.     CONCLUSION ............................................................................................. 19
21

22

23

24

25

26

27

28

                                                                    i
               PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 3 of 25 Page ID #:722




 1                                                    TABLE OF AUTHORITIES
 2
      CASES
 3

 4    ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003) ........................................... 13

 5    Bayer AG v. Biovail Corp., 279 F.3d 1340, 1348 (Fed. Cir. 2002) .................................................. 15
 6
      CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002) .................................. 8
 7
      Home Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358 (Fed. Cir. 2004) ........................... 16
 8

 9    Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004)

10        ...................................................................................................................................................... 7

11    Jacobs v. CBS Broadcasting, Inc., 291 F.3d 1173, 1177 (9th Cir. 2002) .......................................... 3
12
      Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015) ................. 8
13
      Koninklijke Philips N.V. v. Zoll Med. Corp., 656 F. App’x 504, 515 (Fed. Cir. 2016) ..................... 8
14

15    Kyocera Wireless Corp. v. Int'l Trade Comm'n, 545 F.3d 1340, 1347 (Fed. Cir. 2008).................... 7

16    Lemelson v. Gen. Mills, Inc., 968 F.2d 1202, 1206 (Fed. Cir. 1992) ................................................. 8
17
      Linear Tech. Corp. v. Int’l Trade Comm’n, 566 F.3d 1049, 1055 (Fed. Cir. 2009) ........................ 17
18
      Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996) .................................................. 6
19

20    Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005).............................. 11, 15

21    Melendez v. Dayan, No. CV176261-MWFMRWX, 2018 WL 2717872, at *10 (C.D. Cal. Mar. 30,
22        2018) ............................................................................................................................................. 3
23
      Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998) ........................ 7
24
      O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) ........ 6, 9
25

26    Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) ................................................. passim

27    Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998) .................... 7
28

                                                                                 ii
                PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 4 of 25 Page ID #:723




 1    Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 135 S. Ct. 831, 839–40 (2015) ................. 2, 7

 2    Tissue Anchor Innovations LLC v. ASTORA Women’s Health, LLC, No. 2:15-cv-0473-RGD-DEM,
 3        D.I. 70 (E.D. Va. July 6, 2016)..................................................................................................... 2
 4
      Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340, 1352 (Fed. Cir. 2010) ............................ 19
 5
      Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)........................... 6, 7, 13
 6

 7    Wilson Sporting Goods Co. v. Hillerich & Bradsby Co., 442 F.3d 1322, 1326 (Fed. Cir. 2006) ...... 8

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        iii
                PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 5 of 25 Page ID #:724




 1           Plaintiff Tissue Anchor Innovations, LLC, (“TAI”) submits this Opening
 2    Claim Construction Brief regarding the proper construction of terms in U.S. Patent
 3    No. 6,506,190 (the “’190 Patent”, Ex. A1) proposed for construction by TAI and
 4    Defendants Fountain Valley Regional Hospital and Medical Center (“FVRH”), Los
 5    Alamitos Medical Center (“LAMC”), and Boston Scientific Corporation (“BSC”)
 6    (FVRH, LAMC, and BSC together, “Defendants”).2
 7    I.     INTRODUCTION
 8           The ’190 Patent claims a tissue-anchoring system, designed for treating stress
 9    urinary incontinence (“SUI”) in women. BSC manufactures and sells such devices
10    throughout the United States and the world. The ’190 Patent has been previously
11    litigated, including another district court issuing a claim construction order, though the
12    prior cases resolved before the courts made any final determinations on infringement
13    or validity. The parties here have agreed to adopt two of the prior constructions, but
14    TAI contends that there are several constructions that leave ambiguities in this case.
15    These ambiguities were not addressed in the prior litigation, but should be clarified by
16    this Court to assist the parties and jury resolve issues specific to this case.
17           TAI has proposed a few additional terms that vary slightly from the terms that
18    the prior court construed—in some cases, this is a smaller portion of a construed
19    phrase, and in others, a slightly longer phrase that raises an ambiguity if the prior
20    construction is inserted. Although TAI contends that the BSC products infringe under
21    the prior constructions, BSC’s current positions indicate that there is ambiguity in the
22    prior constructions when applied to this case. Thus, it would be helpful to both the
23    parties and the jury, who will ultimately evaluate infringement, to clarify these terms.
24    BSC, on the other hand, generally proposes blindly adopting the prior constructions
25

26
      1
       All exhibits are attached to the concurrently filed Declaration of Sarah Pfeiffer (“Pfeiffer Decl.”).
27    2
       The case has been stayed as to FVRH and LAMC, but was stayed after the parties exchanged
      proposed terms. (D.I. 59.) FVRH and LAMC will be bound by the Court’s findings relating to
28    whether the BSC Accused Products infringe, including any claim construction findings. (Id.)
                                                        1
              PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 6 of 25 Page ID #:725




 1    without addressing these ambiguities. Simply adopting the prior constructions without
 2    TAI’s proposed clarifications would not be helpful to the jury.
 3          Accordingly, TAI respectfully requests the Court adopt its proposed
 4    constructions for the disputed terms.
 5    II.   BACKGROUND
 6          A.      Procedural History
 7          On April 30, 2019, TAI filed the Complaint (D.I. 1), alleging that Defendants
 8    infringed, directly and indirectly, the ’190 Patent. On August 12, 2019, Defendants
 9    filed a motion to sever and stay (D.I. 37), which the Court granted on November 25,
10    2019 (D.I. 59). On September 25, 2019, TAI filed a discovery motion for
11    authorization to serve amended infringement contentions (D.I. 51), which the Court
12    granted on November 25, 2019 (D.I. 59). On November 11, 2019, the parties filed
13    the joint claim construction statement. (D.I. 58.) Claim construction discovery has
14    now closed.
15          The ’190 Patent has been involved in prior litigation and another district court
16    has previously issued a claim construction order. See Tissue Anchor Innovations
17    LLC v. ASTORA Women’s Health, LLC, No. 2:15-cv-0473-RGD-DEM, D.I. 70 (E.D.
18    Va. July 6, 2016) (“ASTORA”) (claim construction order attached hereto as Ex. C).
19    Although TAI does not believe adopting the ASTORA constructions would be
20    dispositive, nor would adopting these constructions change that BSC’s products
21    infringe the ’190 Patent, the constructions leave open ambiguities that this Court
22    could clarify. The ASTORA court’s constructions are not necessarily binding on this
23    proceeding—the Supreme Court has noted that a prior claim construction may
24    “sometimes be binding” and “sometimes will serve as persuasive authority.” Teva
25    Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 135 S. Ct. 831, 839–40 (2015). This
26    case is the perfect example of when the prior ruling should serve as persuasive
27    authority, but this Court should modify those constructions to resolve ambiguities
28    that will clarify the case for the parties and, ultimately, the jury.
                                                   2
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 7 of 25 Page ID #:726




 1          To the extent BSC argues that collateral estoppel would prevent this Court
 2    from providing additional clarity, “the party asserting collateral estoppel bears the
 3    burden of establishing these requirements. Melendez v. Dayan, No. CV176261-
 4    MWFMRWX, 2018 WL 2717872, at *10 (C.D. Cal. Mar. 30, 2018) (citing Jacobs v.
 5    CBS Broadcasting, Inc., 291 F.3d 1173, 1177 (9th Cir. 2002)). Should BSC present
 6    such arguments for any specific terms, TAI will respond in the next brief.
 7          B.     The ’190 Patent
 8          The ’190 Patent issued on January 14, 2003. (Ex. A.) The ’190 Patent includes
 9    22 claims, five of which are independent. TAI has alleged that BSC’s Solyx products
10    (“Accused Products”) infringe claims 1, 4, and 8. Claim 1 is directed to a tissue anchor
11    system used in surgical procedures, such as surgical treatments for urinary
12    incontinence (also called stress urinary incontinence or “SUI”). The ’190 Patent
13    identifies and sets out to solve several problems relating to SUI treatment procedures.
14    For example, treatment of SUI “requires supporting the bladder neck”. (’190 Patent
15    at 1:49-50.) The ’190 Patent discusses several then-existing procedures that use
16    sutures and additional support, such as slings, “placed under the area to be supporting
17    and sutured into an anchoring tissue”. (Id. at 2:1-21.)
18          To address these problems, the ’190 Patent proposes a tissue anchoring system
19    for use in soft tissue that includes an anchor, plunger, housing, and an attachment
20    member, which can be used to place a sling. (Id. at 2:56-3:3.) The ’190 Patent
21    describes many embodiments, but there are several claimed features that are described
22    consistently in the specification. As noted, the purpose of the device is to treat certain
23    urogynecological issues. The various embodiments typically include a tissue anchor
24    that is consistently described as being “advanc[ed] into a tissue”. (Id. at Abstract; see
25    also, e.g., id. at 2:60-64, 3:13-15, 6:10-11, 6:57-58, 7:19-21, 9:36-55, 10:10-11, 10:58-
26    67, 11:60-12:3, 13:27-32, 15:1-2, 15:39-40, 15:61-62, 16:60:17:1, 18:42-45.) The
27    anchor includes a barb to retain the anchor in the soft tissue, which, in certain
28    embodiments, also serves to assist in placing the anchor in the tissue. (See, e.g., id. at
                                                  3
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 8 of 25 Page ID #:727




 1    2:64-65, 6:45-58, 7:21-30, 8:8-10, 9:47-55, 10:65-67, 13:28-30, 15:60-16:8, 16:66-
 2    17:2, 18:41-48, 18:65-66.) Certain embodiments include a plunger to “advance anchor
 3    20 into a tissue and uncouple therefrom, leaving anchor 20 in tissue.” (Id. at 6:10-11.)
 4    The plunger serves to aid in releasing the anchor into the tissue from the housing. (Id.;
 5    see also, e.g., id. at 7:43-51, 9:33-55, 10:64-11:3, 14:17-52, 16:33-36, 16:57-17:7 (“the
 6    surgeon will deploy at least first plunger 301 to activate body . . . [t]his deploys barb
 7    102 in the soft subcutaneous tissue”).)
 8          The ’190 Patent explains that using these components as a tissue anchor system
 9    “obviates the need for extensive vaginal dissection” and “minimal manipulation of the
10    sacrospinous ligaments and surrounding tissue” by requiring “only a single puncture
11    of the sacrospinous ligament.” (Id. at 12:52-64.) This serves to reduce surgery time
12    and allows for further adjustments without additional surgery. (Id. at 12:65-13:2.)
13          C.     Claims
14          The asserted claims of the ’190 Patent include one independent claim. Claim 1
15    is shown below.
16          1. A tissue anchor system comprising
17                 a delivery device and
18                 a tissue anchor,
19                 said delivery device having a housing,
20                 a plunger slidably positioned in said housing,
21                 said anchor having a barb end and a barb with a tip shaped to
                   penetrate soft tissue positioned thereon, and
22
                   an attachment member,
23
                   said anchor being advanced away from said housing upon
24                 operation of said plunger,
25                 said barb adapted to resist removal from a tissue once inserted.
26          Claim 4 further specifies that “said housing is hollow and said plunger has a
27    portion positioned within said hollow of said housing.” Claim 8 specifies that said
28

                                                  4
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 9 of 25 Page ID #:728




 1    housing has a finger grip.” The parties do not dispute the meaning of any terms
 2    unique to the dependent claims.
 3          D.     The ’190 Patent Prosecution History
 4          On November 17, 2000, the ’190 Patent was filed as Application No.
 5    09/716,851 (“’851 App.”). (Ex. A at 1.) The ’190 Patent claims priority as a
 6    continuation to application No. PCT/US99/11225, filed on May 21, 1999, and to
 7    provisional application No. 60/086,284, filed on May 21, 1998. (Id. at 1.) A complete
 8    copy of the prosecution history for the ’190 Patent is attached as Exhibit B. Citations
 9    will be made to the last three digits in the Bates numbers in the lower right portion of
10    each page.
11          On March 28, 2002, the examiner issued a non-final Office action rejecting
12    pending claims 1-27. (Ex. B at 087-088.) The examiner rejected claims 6-8, 10, 12-
13    19, 21, and 24-27 under Section 112 for various uses of “said” without proper
14    antecedent basis. (Id. at 089.) The examiner also rejected claims 1 and 2 under Section
15    102 as anticipated by Brenneman et al (U.S. Patent No. 6,053,935). (Id. at 090.) The
16    examiner rejected claims 3-11 under Section 102 based on Larsen (U.S. Patent No.
17    5,949,001), claims 3-19 as anticipated by Lax (U.S. Patent No. 5,976,127), and claims
18    20-23 and 27 as anticipated by Greenfield (U.S. Patent No. 5,584,835). (Id. at 091.)
19    The examiner indicated that claims 24-26 would be allowable if modified to correct
20    the Section 112 rejections. (Id.)
21          On July 26, 2002, the applicant submitted an Office action response (“OAR”)
22    including claim amendments and remarks. (Id. at 098-112.) The applicant canceled
23    claims 1, 2, 9, 12-19, and 21, amended claims 3, 6-8, 10, 24, 25, and 27, and added
24    claims 28-34. (Id. at 100.) The applicant argued that Larson no longer anticipated
25    amended claim 3, which added that the anchor has a tip shaped to penetrate soft tissue.
26    (Id. at 105.) The applicant argued that Larsen disclosed an anchor for insertion into
27    bone material, including requiring the surgeon to drill into bone to place the anchor.
28    (Id. (“there is no fair reading of Larsen which discloses an anchor with a tip shaped to
                                                  5
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 10 of 25 Page ID #:729




 1    penetrate soft tissue”).) The applicant further argued this limitation overcame the
 2    rejection in view of Lax because Lax used the sharp edge of a trocar to penetrate tissue,
 3    and showed a rounded tip on the anchor, with no indication that the anchor had a
 4    “tissue penetrating tip.” (Id. at 105-106.) To overcome the Greenfield rejection of
 5    claims 20-23 and 27, the applicant argued that Greenfield did not disclose a “barb”
 6    because “the threads of a screw are not equivalent to barbs.” (Id.) The applicant
 7    argued that a “barb[] pushed into a soft material will resist withdrawal.” (Id. at 107.)
 8           On August 28, 2002, a notice of allowance issued. (Id. at 113-114.) On
 9    November 1, 2002, the examiner issued a supplemental notice of allowability. (Id. at
10    119-120.) The examiner did not offer any reasons for allowance. (Id.)
11           E.    Person of Ordinary Skill in the Art
12           TAI contends that to qualify as a person of ordinary skill in the art in 2000, an
13    individual would most likely be a medical doctor with at least 3-5 years of
14    experience in urogynecological surgery, or have a masters degree in
15    biomedical/biomechanical/mechanical engineering or an equivalent degree, with
16    two-to-three years of experience designing medical devices for use in
17    urogynecological surgery, with more experience compensating for less formal
18    education. TAI contends that the related “art” as it pertains to the Asserted Patent is
19    urogynecological surgical implants.
20    III.   CLAIM CONSTRUCTION LEGAL STANDARDS
21           A patent’s claims “define[] the scope of the patentee’s rights.” Teva
22    Pharmaceuticals, 135 S.Ct. at 835 (quoting Markman v. Westview Instruments, Inc.,
23    517 U.S. 370, 372 (1996)). “When the parties raise an actual dispute regarding the
24    proper scope” of the asserted claims, it is for the court, not the jury, to resolve. O2
25    Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir.
26    2008). “The words of a claim ‘are generally given their ordinary and customary
27    meaning.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)
28    (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).
                                                  6
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 11 of 25 Page ID #:730




 1    That ordinary meaning “is the meaning that the term would have to a person of
 2    ordinary skill in the art in question at the time of the invention, i.e., as of the
 3    effective filing date of the patent application.” Id. at 1313.
 4          To determine the ordinary meaning, the court should review “the same
 5    resources as would” the person of ordinary skill in the art. Multiform Desiccants,
 6    Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998). Those resources include
 7    intrinsic evidence, which includes “the words of the claims themselves, the
 8    remainder of the specification, [and] the prosecution history,” and “extrinsic
 9    evidence concerning relevant scientific principles, the meaning of technical terms,
10    and the state of the art.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,
11    Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). Although claim construction is generally
12    a matter of law, there may be “subsidiary factual findings,” such as those based on
13    evidence extrinsic to the patent. Teva Pharmaceuticals USA, Inc., 135 S.Ct. at 838.
14          “[T]he claims themselves provide substantial guidance as to the meaning of
15    particular claim terms.” Phillips, 415 F.3d at 1314. Both “the context in which a
16    term is used in the asserted claim” and the “[o]ther claims of the patent in question”
17    are useful for understanding the ordinary meaning. Id. “[P]roper claim construction
18    . . . demands interpretation of the entire claim in context, not a single element in
19    isolation.” Kyocera Wireless Corp. v. Int’l Trade Comm’n, 545 F.3d 1340, 1347
20    (Fed. Cir. 2008) (citations omitted).
21          “[T]he specification is always highly relevant to the claim construction
22    analysis. Usually, it is dispositive; it is the single best guide to the meaning of a
23    disputed term.’” Id. at 1315 (quoting Vitronics, 90 F.3d at 1582). Thus, “[t]he
24    construction that stays true to the claim language and most naturally aligns with the
25    patent’s description of the invention will be, in the end, the correct construction.”
26    Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir.
27    1998). On occasion, “the specification may reveal a special definition given to a
28    claim term . . . that differs from the meaning it would otherwise possess. In such
                                                   7
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 12 of 25 Page ID #:731




 1    cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at 1316 (citing CCS
 2    Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)). “Like the
 3    specification, the prosecution history provides evidence of how the PTO and the
 4    inventor understood the patent.” Phillips, 415 F.3d at 1317 (citing Lemelson v. Gen.
 5    Mills, Inc., 968 F.2d 1202, 1206 (Fed. Cir. 1992)).
 6           Extrinsic evidence such as dictionaries, treatises, and expert testimony “can be
 7    useful to a court for a variety of purposes, such as to provide background on the
 8    technology at issue, to explain how an invention works, to ensure that the court’s
 9    understanding of the technical aspects of the patent is consistent with that of a person
10    of skill in the art, or to establish that a particular term in the patent or the prior art has
11    a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318. But the
12    Federal Circuit has cautioned against over-reliance on extrinsic evidence such as
13    dictionaries where such evidence “is inconsistent with the intrinsic record.” Kaneka
14    Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015).
15           The Federal Circuit has advised that “a trial court should certainly not
16    prejudge the ultimate infringement analysis by construing claims with an aim to
17    include or exclude an accused product.” Wilson Sporting Goods Co. v. Hillerich &
18    Bradsby Co., 442 F.3d 1322, 1326 (Fed. Cir. 2006); see also Koninklijke Philips N.V.
19    v. Zoll Med. Corp., 656 F. App’x 504, 515 (Fed. Cir. 2016) (“Evidence regarding the
20    characteristics of the accused products is not pertinent to define the scope of the
21    asserted claims.”). Thus, while resolution of the construction disputes will help the
22    parties better understand the infringement analysis, the claims should be construed
23    without specific reference or comparison to the Accused Products.
24

25

26

27

28

                                                    8
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 13 of 25 Page ID #:732




 1    IV.   AGREED CONSTRUCTIONS
 2          The parties have agreed that the following constructions from the ASTORA
 3    case should apply in this case.
 4                      Term                                     Agreed Construction
       “tissue anchor”                                “a device capable of being inserted in or
 5                                                    through soft tissue and being retained
                                                      after insertion”
 6                                                    “engageable structure on or connected
       “attachment member”
                                                      to the tissue anchor for attaching one or
 7                                                    more other items”
 8
      V.    TAI’S PROPOSED CONSTRUCTIONS OF DISPUTED TERMS
 9
            A.      “said anchor . . . ”
10                “said anchor having a barb end and a barb with a tip shaped to
                              penetrate soft tissue positioned thereon”
11                                         Proposed by TAI
                                         ’190 Patent: claim 1
12
          Plaintiff’s Proposed Construction          Defendant’s Proposed Construction
13     “said anchor consisting of at least a        “said anchor having a leading portion
14     leading portion that is inserted into soft with at least one or more barbs and a tip
       tissue with at least one or more barbs       shaped to penetrate soft tissue
15     positioned thereon and a tip shaped to       positioned on the leading portion”
16     penetrate the soft tissue”
17          The ASTORA court did not construe the full “said anchor . . .” term. It
18    previously construed the term “barb end and a barb with a tip shaped to penetrate
19    soft tissue” (discussed below). The previous construction of the “barb end . . .”
20    portion leaves ambiguities that require resolution. When the parties raise “an actual
21    dispute regarding the proper scope” of the asserted claims, the court should resolve
22    the issue. O2 Micro Int’l Ltd., 521 F.3d at 1360. As detailed below, TAI’s proposed
23    revisions are consistent with the claim language, specification, and other intrinsic
24    evidence, and should therefore be adopted for this case.
25          TAI’s construction clarifies for the jury that the anchor can consist of at least a
26    leading portion, but that it may have no other structural elements, or it may have
27    additional structural elements. The claim does not include any other structural
28    elements, and the specification makes clear that other elements are optional. (See,
                                                  9
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 14 of 25 Page ID #:733




 1    e.g., ’190 Patent at 6:44-55 (“Inclusion of shaft 120 is optional”). Thus, TAI
 2    proposes rephrasing “having” as “consisting of at least” to clarify this for the jury.
 3              Additionally, TAI’s construction explains that the anchor is inserted into soft
 4    tissue and includes at least one or more barbs: “a leading portion that is inserted into
 5    soft tissue”. Beginning with the claim itself, this is consistent with the surrounding
 6    language, which later specifies “a tip shaped to penetrate soft tissue”, indicating that
 7    the anchor will be inserted into soft tissue. (’190 Patent at claim 1.)
 8              The specification “is the single best guide to the meaning of a disputed term”
 9    and is “usually dispositive.” Phillips, 415 F.3d at 1315. Here, the specification
10    confirms TAI’s construction, explaining that “the tissue anchoring system will be
11    used in soft tissue.” (’190 Patent at 2:58-59.) The ’190 Patent specification
12    repeatedly and consistently describes that the anchor and barbs are inserted into soft
13    tissue:
                    “a tissue anchor positioned on the tissue-anchoring device that will be
14                   inserted into a tissue” (id. at Abstract);
15                  “barb end is adapted to resist removal from a tissue after the anchor has
                     been inserted” (id.);
16
                    “tissue anchor is placed on the tissue-anchoring device that is advanced
17                   into a tissue” (id. at 2:61-62);
18                  “allows plunger 5 to advance anchor 20 into a tissue and uncouple
                     therefrom, leaving anchor 20 in tissue” (id. at 6:10-11);
19
                    “leaving anchor 20 supported within the tissue” (id. at 9:37);
20
                    “barb 102 advances into the subcutaneous tissue and deploys” (id. at
21                   18:47-48).
22    (See also, e.g., id. at 3:13-15, 6:57-58, 7:19-21, 10:10-11, 10:58-67, 11:60-12:3,
23    13:28-29, 15:1-2, 15:39-40, 15:61-62, 16:60:17:1.)
24              TAI’s proposed construction further clarifies that the barbs are positioned on
25    the anchor. Where embodiments include barbs, the barbs serve to retain the anchor
26    in the tissue. Thus, it makes sense to clarify that the barb is positioned on the portion
27    of the anchor that is inserted into the soft tissue so that it may serve its purpose of
28    retaining the anchor. Again, the ’190 Patent describes this feature repeatedly,
                                                    10
                PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 15 of 25 Page ID #:734




 1    explaining that the “barb end 21 is adapted to resist removal of anchor 20” and that
 2    “a deployed barb 40 will resist removal from tissue.” (Id. at 6:56-67 and 7:20-23;
 3    see also id. at 2:64-65, 6:45-58, 8:8-10, 9:47-55, 10:65-67, 13:28-30, 15:60-16:8,
 4    16:66-17:2, 18:41-48, 18:65-66.) These descriptions further confirm that TAI’s
 5    proposal explaining that the anchor is inserted in soft tissue is correct.
 6          Finally, TAI’s proposed construction makes clear that the anchor must include
 7    a tip shaped to penetrate tissue, which allows both the anchor and its barb to be
 8    inserted in the soft tissue. Again, this fits with the consistent descriptions in the ’190
 9    Patent, which describes the anchor as having “a tip 130 adapted to penetrate soft
10    tissue” and that the tip “should be fairly rigid to ease tissue penetration.” (Id. at
11    13:14-18.) The parties’ constructions are fairly consistent on this aspect, but BSC’s
12    proposal states that the tip is positioned on the leading portion. This is unnecessary,
13    as TAI’s construction makes clear that the tip is designed to penetrate tissue and
14    nothing in the claim or specification requires any further elaboration on the location
15    of the tip. Indeed, the word “tip” itself indicates a location and a layperson would
16    readily understand this.
17          The Federal Circuit has confirmed that it is proper to consider the function of
18    an invention to determine the proper construction of a term. Medrad, Inc. v. MRI
19    Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (“It is therefore entirely proper
20    to consider the functions of an invention in seeking to determine the meaning of
21    particular claim language.”). As the ’190 Patent makes clear, the anchor and barbs
22    are meant to be inserted and retained in soft tissue without the need for a separate
23    incision or drilling into the bone because this “obviates the need for extensive
24    vaginal dissection” and requires “minimal manipulation of the sacrospinous
25    ligaments and surrounding tissue” because there is “only a single puncture of the
26    sacrospinous ligament.” (Id. at 12:52-64.) The easy insertion and continued
27    retention serve to reduce surgery time and allows for further adjustments without
28    additional surgery. (Id. at 12:65-13:2.)
                                                  11
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 16 of 25 Page ID #:735




 1          TAI’s proposal, which also addresses the “barb end . . .” portion previously
 2    construed, serves to clarify existing ambiguities if that construction were adopted
 3    without construing the longer phrase. BSC’s proposal, however, does not offer any
 4    construction for the full term—BSC has simply inserted its proposal for “barb end . .
 5    .” As noted below, if either TAI’s or BSC’s proposal for this term is adopted, there
 6    is no need for this Court to also construe just a portion of the full phrase that does not
 7    appear in any other location in the asserted claims. The “barb end . . .” term does not
 8    appear outside of the full phrase TAI proposes here, thus providing the same
 9    construction twice would confuse the jury and would be superfluous.
10          This Court should adopt TAI’s proposed construction for this term because it
11    serves to clarify the prior ASTORA construction based on the claims, specification,
12    and other evidence. TAI’s proposal furthers the aim of claim construction: to clarify
13    the meaning of the terms to aid the fact-finder in evaluating both infringement and
14    validity.
15          B.      “barb end and a barb with a tip shaped to penetrate soft tissue”
                  “barb end and a barb with a tip shaped to penetrate soft tissue”
16
                                         Proposed by BSC
17                                      ’190 Patent: claim 1
         Plaintiff’s Proposed Construction          Defendant’s Proposed Construction
18
       TAI proposes that this term not be          “the leading portion of the tissue anchor
19     construed in view of the construction of having at least one or more barbs
       the larger phrase from which this is        positioned thereon with a tip shaped to
20
       extracted, or least construed consistently penetrate soft tissue”
21     with its proposed construction for, “said
22     anchor having a barb end and a barb
       with a tip shaped to penetrate soft tissue
23
       positioned thereon”, and that this term
24     does not require a separate construction.
25          TAI’s proposed construction for the entire “said anchor . . .” phrase includes a
26    construction that addresses this term. Separate construction is not necessary, and as
27    noted above, the ASTORA court’s previous construction leaves various ambiguities
28    that need resolution for the parties (and jury) to evaluate infringement. Thus, this
                                                 12
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 17 of 25 Page ID #:736




 1    Court should adopt TAI’s proposed construction for the full “said anchor . . .” term
 2    and not separately address this term. If, however, the Court is inclined to construe
 3    this term in addition to the larger phrase, TAI proposes that the construction be
 4    consistent with TAI’s proposal from the larger phrase: “a leading portion that is
 5    inserted into soft tissue with at least one or more barbs positioned thereon and a tip
 6    shaped to penetrate the soft tissue”. But TAI contends that identifying two
 7    constructions, one of which is covered in another construction and which does not
 8    appear elsewhere in the claim, would serve only to confuse the jury.
 9          C.      “a plunger slidably positioned in said housing”
                          “a plunger slidably positioned in said housing”
10
                                          Proposed by TAI
11                                      ’190 Patent: claim 1
          Plaintiff’s Proposed Construction         Defendant’s Proposed Construction
12
       “a plunger positioned in the housing so “a member adapted to slide forward
13     as to be capable of sliding forward or      within the housing of the delivery
       both forward and backward”                  device when a force is applied to the
14
                                                   member where the member is slidably
15                                                 positioned in the housing”
16          The ASTORA court did not construe the entire phrase “a plunger slidably
17    positioned in said housing”—that court only construed “plunger” (discussed further
18    below). (Ex. C at 26.) TAI’s proposal for this phrase is consistent with the claim
19    language and specification because it does not limit the directionality of “slidably”,
20    but instead reflects the purpose of the plunger: “to assist advancing the anchor into a
21    tissue.” (’190 Patent at 2:62-64.)
22          The Federal Circuit has confirmed that “the claims themselves provide
23    substantial guidance as to the meaning of particular claim terms.” Phillips, 415 F.3d
24    at 1314 (citing Vitronics, 90F.3d at 1582). It is important to consider “the context of
25    the surrounding words” when evaluating the proper construction of a term. ACTV,
26    Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003). Here, context makes
27    clear that nothing in the intrinsic evidence limits the “plunger” to moving only in a
28

                                                 13
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 18 of 25 Page ID #:737




 1    forward direction. The other reference to the plunger in claim 1 indicates that
 2    “operation of said plunger” causes the anchor to “advance[] away” from the housing.
 3    (’190 Patent at claim 1.) The claim does not reference any directionality for the
 4    plunger and nothing in the claim indicates that it could not slide in both directions.
 5    Thus, the context of the claim demonstrates that BSC’s proposal is overly narrow.
 6          The ’190 Patent specification further confirms that the plunger’s movement is
 7    not limited to a forward direction. Rather, the specification refers to the anchor
 8    being “advanced” into the patient’s tissue by a sliding motion of the plunger—it is of
 9    no importance to the invention’s purpose which direction the plunger moves as long
10    as the anchor is placed in the tissue. This is consistent throughout the various
11    embodiments described in the specification:
12               “a plunger assembly slidably positioned in the housing to assist
                  advancing anchor into a tissue” (’190 Patent at Abstract, 2:62-64)
13
                 “a plunger 5 slidably positioned in hollow barrel . . . that allows plunger
14                5 to advance anchor 20 into a tissue and uncouple therefrom” (id. at
                  5:66-6:11, 14:18-19)
15
                 “a sleeve within which flexible plunger 5a slides” (id. at 6:19)
16
                 “Inclusion of plunger 5 in the embodiment of FIG. 12 requires that
17                plunger 5 adapt to allow shaft 120 to pass through or by plunger 5 . . .
                  plunger 5 alone activates shaft 120” (id. at 14:19-24)
18
                 “plunger 301 or 302 activates either body 99 or shaft 120”
19
                 “shaft 120 is advanced by operation of plunger 5” (id. at 16:35-36)
20
                 “the surgeon will deploy at least first plunger 301 . . . This deploys barb
21                102 in the soft subcutaneous tissue” (id. at 16:66-17:1)
22               anchor is “advanced through the scope, using a rigid or flexible plunger
                  5” (id. at 19:13-14).
23
            The specification does not indicate any required direction for the plunger’s
24
      movement; all that is required is that the plunger slides to facilitate insertion of the
25
      anchor into tissue. Other references to the anchor merely note that it is “moveable
26
      relative to [the] hollow chamber of the device. (See, e.g., id. at 13:10; see also id. at
27
      14:50 (noting that anchor can move “upward and downward”).) Indeed, in one
28

                                                  14
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 19 of 25 Page ID #:738




 1    embodiment, the specification states that the shaft of the anchor “is slidably inserted”
 2    and “passes adjacent to plunger” (id. at 7:45-46), again lacking any directionality.
 3    There is no specific direction the anchor must move in (other than into the tissue and
 4    away from the housing), and the plunger merely serves to assist in inserting the
 5    anchor into tissue. When considering this purpose, TAI’s construction is the better
 6    construction. See, e.g., Medrad, Inc., 401 F.3d at 1319.
 7          The specification occasionally refers to the plunger being “advanced” and
 8    “depressed”, but the statements are made without reference to any other structure, so
 9    it is still not clear that “forward” is an appropriate limitation: “plunger 5 is advanced,
10    releasing the anchor 20.” (’190 Patent at 9:35; see also 9:52-53 and 14:41-42 (“to
11    cause deployment of body 99 when the plunger is depressed”), 17:6.) The
12    specification does not clarify whether the plunger is “advanced” with respect to the
13    housing, the anchor, or any other structure.
14          Even if the word “forward” appeared in the specification, it would be improper
15    to import a limitation from one embodiment, particularly where the majority of the
16    discussion does not specify any directionality. It is indisputably improper to “read
17    into a claim a limitation from a preferred embodiment, if that limitation is not present
18    in the claim itself.” Bayer AG v. Biovail Corp., 279 F.3d 1340, 1348 (Fed. Cir.
19    2002). Further, nothing in the file history addresses limiting the claims based on the
20    direction the plunger moves in. (See, generally, Ex. B.) Thus, there is no basis in
21    the claims or other intrinsic evidence to insert limitations.
22          BSC’s construction simply inserts its proposed construction for “plunger”
23    without construing the remainder of the phrase. TAI agrees that the Court’s
24    construction of “plunger” should be inserted, but BSC has failed to propose any
25    construction for this phrase beyond BSC’s proposed construction of “plunger”.
26          Dictionaries further support TAI’s proposed construction, which allows
27    movement in either direction. For example, one dictionary offers a number of
28    definitions for “slide”: “to move along in continuous contact with a smooth or
                                                  15
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 20 of 25 Page ID #:739




 1    slippery surface”, “to glide or pass smoothly”, “to slip easily or unobtrusively on or
 2    as if on a track or guide rail”. (Ex. E at TAI002102.) None of these definitions
 3    dictates the direction of the sliding movement.
 4          Thus, TAI’s construction should be adopted because the claim itself includes
 5    no directionality and the specification confirms only that the plunger serves to
 6    release the anchor into the tissue, without mandating a singular direction of
 7    movement.
 8          D.     “plunger”
                                             “plunger”
 9
                                        Proposed by BSC
10                                   ’190 Patent: claims 1, 4
         Plaintiff’s Proposed Construction         Defendant’s Proposed Construction
11
       “a member adapted to slide [[forward]] “a member adapted to slide forward
12     within the housing of the delivery         within the housing of the delivery
       device when a force is applied to the      device when a force is applied to the
13
       member”                                    member”
14

15     TAI notes that the district court in the
       ASTORA case included the word
16
       “forward” in its construction of the term
17     “plunger”. TAI does not believe the
18     inclusion of this word is required and
       therefore proposes removing it from the
19     construction. However, TAI does not
20     believe inclusion or exclusion is
       dispositive. TAI proposes that the
21
       construction that more accurately fits
22     the intrinsic evidence would not include
23     this additional limitation.
24          As set forth in Section V.C, nothing in the claims or specification supports
25    limiting the direction of movement of the plunger. Importantly, even if the word
26    “forward” ever appeared in relation to plunger (which it does not), limiting the
27    claims to a disclosed embodiment would not be proper without a “clear disavowal”
28    by the applicant. Home Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358

                                                   16
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 21 of 25 Page ID #:740




 1    (Fed. Cir. 2004) (“Absent a clear disavowal or contrary definition in the specification
 2    or the prosecution history, the patentee is entitled to the full scope of its claim
 3    language.”); Linear Tech. Corp. v. Int’l Trade Comm’n, 566 F.3d 1049, 1055 (Fed.
 4    Cir. 2009) (refusing to narrow scope of claim language based up on specification).
 5          Although the ASTORA court construed this term, neither party proposed that
 6    the movement of the plunger be limited to “forward”. (Ex. C at 26.) TAI proposed
 7    that “plunger” did not require construction and ASTORA argued that the
 8    construction for plunger be “a member adapted to slide forward and backward within
 9    the housing . . .” (Id.) At the hearing, TAI’s counsel emphasized that the plunger’s
10    directionality should not be included in the construction because the purpose of the
11    “plunger” is to release or uncouple the anchor:
12          “[W]e understand that the claim is saying that the anchor is advanced away
            from the housing . . . Then you use the plunger to get the anchor off of the
13          housing . . . It pushes it – I don’t know about forward. ‘Forward’ suggests a
            direction. But it’s definitely pushing it away, and it then [is] released or
14          uncoupled. The anchor is then released or uncoupled.”
15    (Ex. D at 73:8-20.) As detailed above, the specification supports this functionality
16    without requiring a particular direction of movement for the plunger. See Section
17    IV.C (hereby incorporated by reference).
18          Nothing in the specification or file history indicates a “clear and
19    unambiguous” intent to limit the plunger to only a forward motion. Further, because
20    the proposed construction does not include a reference point for “forward”, it is not
21    clear what “forward” means. Nothing states that the plunger must move in either
22    direction exclusively to release the anchor—all that is required is that the anchor is
23    released from the housing and inserted into the tissue through operation of the
24    plunger (which is further discussed in the next section). Because there is no basis to
25    include the “forward” limitation, this Court should adopt TAI’s proposed
26    construction.
27

28

                                                  17
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 22 of 25 Page ID #:741



            E.      “said anchor being advanced away from said housing upon
 1                  operation of said plunger”
           “said anchor being advanced away from said housing upon operation of said
 2                                          plunger”
 3                                      Proposed by BSC
                                       ’190 Patent: claim 1
 4        Plaintiff’s Proposed Construction        Defendant’s Proposed Construction
       “the anchor is advanced and released      “the anchor is advanced and released
 5     from the housing upon operation of said
       plunger”                                  from the housing when the plunger is
 6                                               moved forward within the housing”
 7
            The parties appear to agree as to the meaning of “said anchor being advanced
 8
      away from said housing”—the only difference in the constructions is whether BSC’s
 9
      proposal for “upon operation of said plunger” should be used within this longer
10
      phrase. As above, TAI does not dispute that the construction for “upon operation of
11
      said plunger” would be inserted into this longer phrase, but TAI disputes that BSC’s
12
      proposal is correct. Thus, for the reasons detailed in Section V.F below, TAI’s
13
      construction of “upon operation of said plunger” is more accurate and should be used
14
      within this longer phrase.
15
            F.     “upon operation of said plunger”
16                            “upon operation of said plunger”
17                                   ’190 Patent: claim 1
18        Plaintiff’s Proposed Construction      Defendant’s Proposed Construction
       “when the plunger is moved in any       “when the plunger is moved forward
19     direction within the housing”           within the housing”
20          The ASTORA court did not construe the smaller phrase “upon operation of said
21    plunger” on its own, but construed the longer phrase discussed in the preceding
22    section. (Ex. C at 23-24.) The construction for the full term was “the anchor is
23    advanced and released from the housing when the plunger is moved within the
24    housing”. (Id.) TAI’s proposed construction slightly modifies the latter portion of
25    the construction (the part addressing “upon operation of said plunger” to note that the
26    plunger can be moved in “any direction” within the housing. This is consistent with
27

28

                                                 18
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 23 of 25 Page ID #:742




 1    both the claim and specification, neither of which indicates that the direction the
 2    plunger moves is limited. See Section V.C-D (hereby incorporated by reference).
 3           BSC’s construction improperly imports a limitation on movement that is not
 4    present in the claims. Further, neither the specification or file history mandates such
 5    a limitation. It is improper to add limitations to a construction in these
 6    circumstances. See Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340, 1352
 7    (Fed. Cir. 2010). Even the ASTORA court did not include “forward” when it
 8    construed the longer phrase.3 (Ex. C at 24.) As noted with regard to the other
 9    “plunger” terms, BSC has repeatedly attempted to insert limitations on the direction
10    of movement that are never discussed in the ’190 Patent and are not included in the
11    claims. Thus, TAI proposes explicitly stating that “operation” of the plunger can
12    include movement in any direction. When this is inserted into the phrase discussed
13    in Section V.E, the construction properly captures the purpose of the plunger within
14    the claims—releasing the anchor into the tissue. See Sections V.C-E.
15           Extrinsic evidence similarly does not support limiting the phrase to “forward”
16    motion. The word “operation” merely refers to “an act or instance, process or
17    manner of functioning or operating” or a “process of a practical or mechanical
18    nature”. (Ex. E at TAI002098.) One dictionary defines “plunger” as “a piston-like
19    reciprocating part moving within the cylinder of a pump or hydraulic device” (id. at
20    TAI002100), again lacking any reference to direction.
21           Because neither intrinsic or extrinsic evidence supports limiting the direction
22    of movement that constitutes “operation” of the plunger, this Court should adopt
23    TAI’s proposed construction of “upon operation of said plunger”.
24    VI.    CONCLUSION
25           For the foregoing reasons, TAI respectfully requests that the Court adopt TAI’s
26    proposed constructions for the disputed terms.
27
      3
       Further, this attempt to add a limitation undermines BSC’s argument that this Court should not
28    conduct an independent claim construction analysis.
                                                     19
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 24 of 25 Page ID #:743




 1    Dated: January 13, 2020
 2                                     By: /s/ Sarah A. Pfeiffer
 3                                     Sarah A. Pfeiffer
 4
                                       Mark B. Chassman (CA Bar No. 119619)
                                       Email: mchassman@chassmanseelig.com
 5                                     CHASSMAN & SEELIG LLP
 6                                     11766 Wilshire Boulevard, Suite 270
                                       Los Angeles, CA 90025
 7                                     Telephone: (310) 929-7192
 8                                     Fax: (310) 929-7627

 9                                     Sarah A. Pfeiffer (CA Bar No. 278205)
10                                     Email: sap@msf-law.com
                                       Seth H. Ostrow (pro hac vice)
11                                     Email: sho@msf-law.com
12                                     MEISTER SEELIG & FEIN LLP
                                       125 Park Avenue, 7th Floor
13                                     New York, NY 10017
14                                     Telephone: (212) 655-3500
                                       Fax: (646) 539-3649
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 20
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
Case 8:19-cv-00791-JVS-ADS Document 60 Filed 01/13/20 Page 25 of 25 Page ID #:744




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on January 13, 2020, I the foregoing was emailed to the
 3    persons listed below via the Court’s CM/ECF notification system:
 4
                               FAEGRE BAKER DANIELS LLP
 5                               David J.F. Gross (SBN 290951)
                                  Nick P. Chan (SBN 286925)
 6                                david.gross@FaegreBD.com
                                   nick.chan@FaegreBD.com
 7
                                 Michael Jaeger (SBN 219064)
 8                               michael.jaeger@FaegreBD.com
 9
                               Timothy E. Grimsrud (pro hac vice)
10                               Lauren J.F. Barta (pro hac vice)
11                               Andrea Savageau (pro hac vice)
                                 tim.grimsrud@FaegreBD.com
12                                lauren.barta@FaegreBD.com
13                              andrea.savageau@faegreBD.com

14                            HILL, FARRER & BURRILL LLP
15                                       Jenner Tseng
                                       Michael Turner
16                                   jtseng@hfbllp.com
17                                   mturner@hfbllp.com

18

19
                                Attorneys of record for Defendants
20

21

22                                         MEISTER SEELIG & FEIN LLP
23

24                                         By:    /s/ Sarah A. Pfeiffer
25
                                                 Sarah A. Pfeiffer

26

27

28

                                                 21
             PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF, Case No. 8:19-CV-00791-JVS-ADS
